Citation Nr: 1427929	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  04-02 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected left forearm laceration and/or posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for nerve damage, left ulnar neuropathy, to include as secondary to service-connected left forearm laceration and/or diabetes mellitus, type II.  

3. Entitlement to service connection for arthritis of the right hand and fingers, to include as secondary to service-connected left forearm laceration. 

4. Entitlement to service connection for arthritis of the neck area, to include as secondary to service-connected left forearm laceration.


ATTORNEY FOR THE BOARD

C. Bruce, Counsel
INTRODUCTION

The Veteran served on active duty from July 1963 to October 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2003 and January 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The claims have since been transferred to the San Diego, California, RO.

The February 2003 rating decision denied the Veteran's claim for service connection for arthritis of the right hand and fingers and service connection for arthritis of the cervical spine, both to include as secondary to service-connected left forearm laceration.

The remaining claims on appeal as set forth on the title page of this decision were addressed in the RO's January 2005 rating decision.

All the claims on appeal were also addressed in Board remands dated in April 2006 and April 2011, and a Board decision in June 2008. The claim for service connection for arthritis of the right hand and fingers was additionally addressed in a September 2009 Board remand.

The claim for service connection for arthritis of the right hand and fingers was the subject of a July 2010 Order of the Court of Appeals for Veterans Claims (Court), which granted a Joint Motion for Partial Remand of the parties and vacated the Board's September 2009 decision with respect to the claim.

The additional claims on appeal were the subject of a January 2011 Order of the Court, which granted a Joint Motion for Remand of the parties and vacated the Board's June 2008 decision as to those claims.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, the evidence of record is in equipoise as to whether the Veteran's diabetes mellitus, type II, is related to or aggravated by his service-connected PTSD.  

2. Resolving all doubt in the Veteran's favor, the evidence of record is in equipoise as to whether the Veteran's nerve damage, left ulnar neuropathy is related to or aggravated by his service-connected diabetes mellitus, type II.

3. The more probative evidence is against a finding that arthritis of the right hand and fingers is related to service, manifested within one year thereafter, or caused or aggravated by a service-connected disability.

4. The more probative evidence is against a finding that arthritis of the neck area is related to service, manifested within one year thereafter, or caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for diabetes mellitus, type II, have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2. The criteria for the establishment of service connection for nerve damage, left ulnar neuropathy have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3. The Veteran's arthritis of the right hand and fingers was not incurred in service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

4. The Veteran's arthritis of the neck area was not incurred in service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will discuss the relevant law which it is required to apply. The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (Laypersons have also been found to not be competent to provide evidence in more complex medical situations.) Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2013). Here, the Veteran was provided with the relevant notice and information in a June 2011 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). He has not alleged any notice deficiency during the adjudication of his claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions. VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Service Connection

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. However, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a). Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases."). If a Veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis or diabetes became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. Such a presumption would be rebuttable, however, by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Background

While serving on active duty in June 1966, the Veteran was involved in an altercation and sustained a laceration to his left forearm as a result of being struck with broken glass. His service treatment records indicate that the laceration was closed with "17 #40 stitches of silk". Apparently, the wound continued to ooze, and he underwent four days of hospitalization for continuous soaking of the wound. His October 1966 separation examination indicated that apart from pustular acne, no abnormalities were detected. 

The Veteran alleges that during this incident, he also sustained pain in the cervical spine and left shoulder, although there is no clinical evidence indicating these symptoms at the time of the in-service incident or upon separation from active service. In particular, there is no clinical or subjective mention at the time of the incident that the Veteran sustained right hand, right fingers, or cervical spine trauma. 

Although the Veteran alleges that he had intermittent pain of the left shoulder and various nerve damage, the first clinical indication of these symptoms is dated 22 years after service (April 1988), when the Veteran underwent electromyographic testing. The findings were "prolonged distal latency (L) CMAP, CSNAP ulnar nerve" and "slight ? re[illegible] hypothenar muscles [no] spontaneous activity." The diagnostic impression was "relatively mild axonstmesis of the left ulnar nerve   sensory and motor [illegible] involvement [with] myelin and axonal loss." 

His work history includes a period of approximately 5 years of keyboard repair and supervision of keyboard repairmen. He was diagnosed with degenerative changes of bilateral hands and fingers in 1988.

Diabetes Mellitus, Type II

The Veteran contends that his diabetes mellitus, type II is secondary to his service-connected left forearm laceration or alternatively, his service-connected PTSD. Having considered the benefit of the doubt doctrine, the Board is of the opinion that the evidence is at least in equipoise and the appeal will be granted.

The January 2011 JMR stated that the Veteran's claim for diabetes mellitus, type II, was inextricably intertwined with the Veteran's claim for a psychiatric disability (anxiety), and therefore because the psychiatric disability was being remanded it was necessary to remand the issue of diabetes mellitus as well. 

A May 1997 VA treatment record shows a diagnosis of diabetes mellitus. The remaining question is whether his diabetes mellitus is secondarily related to his service-connected left forearm laceration or PTSD or directly related to his service.

In a June 2004 medical record and again in an October 2004 letter, S.M., M.D. stated that the Veteran had been under considerable stress over a period of many years, which resulted in the Veteran being overeating and therefore being overweight. Therefore, Dr. S.M. believed that the service-connected trauma did result in the type of chronic longstanding stress which, based on reasonable medical probability, did play a role in aggravation of the Veteran's underlying conditions, which included his diabetes mellitus. 

In the August 2004 VA examination report, the VA physician opined that it was not likely that the diabetes was related to the service-connected left forearm laceration. In the December 2007 VA examination, the VA physician noted that although it was true that chronic stress could result in diabetes, the mental health evaluations that the Veteran previously underwent show that he had depression, adjustment disorder, and psychosocial stressors due to financial restraints, being homeless, and being jobless, but had not been diagnosed with chronic stress. Therefore, the VA physician opined that it was less likely that the Veteran's service-connected injury resulted in his diabetes. The Veteran was again afforded a VA examination in January 2013. The examiner opined that no in-service illness, injury, or event, service-connected disability, VA training, hospitalization, or examination caused the Veteran's diabetes mellitus, type II. His rationale was that diabetes mellitus, type II, usually has a genetic basis and is associated with obesity and eating habits that encourage obesity. 

A specialized medical opinion was obtained to reconcile the differing medical opinions. The March 2014 opinion noted that prolonged stress can result in the release of sympathomimetic adrenergic hormones with a negative impact on glucose homeostasis. The specialist noted that while these substances do not in themselves cause diabetes, but in the setting of islet cell dysfunction in the pancreas, these hormones can impair glucose metabolism and aggravate diabetes control. It is therefore plausible in patients who have developed a predisposition to diabetes or injury of the pancreatic islet cells, that chronic and persistent stress may aggravate diabetes. While the Veteran's skin laceration did not actually cause this to happen in the Veteran, the Veteran did have a predisposition and with the superimposition of PTSD on his symptoms like obesity and family history may have aggravated his diabetes. Therefore, the specialist opined that it was as likely as not that the Veteran's diabetes mellitus was aggravated by the Veteran's service-connected PTSD.

Therefore, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's diabetes mellitus, type II, is related to or aggravated by his service-connected PTSD. Because the evidence is at least in equipoise as to all required elements for a finding of service connection on a secondary basis, the Board finds that the criteria for service connection for diabetes mellitus, type II, are approximated.

Nerve Damage, Left Ulnar Neuropathy

The Veteran contends that he has left ulnar neuropathy that is secondary to his service-connected left forearm laceration, or alternatively as secondary to his claim for diabetes mellitus, type II. Having considered the benefit of the doubt doctrine, the Board is of the opinion that the evidence is at least in equipoise and the appeal will be granted.

In the June 2008 Board decision which was vacated by the January 2011 Joint Motion for Remand (JMR) the Board addressed whether the Veteran's left ulnar neuropathy was related directly to his active duty service and secondarily to his service-connected left arm laceration. The January 2011 JMR noted that the Board did not address whether the Veteran's left ulnar neuropathy was related to his claimed diabetes and as the claim for diabetes was being remanded for further development, then the left ulnar neuropathy claim should also be remanded as inextricably intertwined with the outcome of the claim for diabetes mellitus, type II.

An August 2003 non-VA medical record from Dr. P.O. shows a diagnosis of left upper limb peripheral neuropathy that could be related to diabetes. Dr. P.O. stated that the findings were consistent with systemic neuropathy, possibly diabetic and ulnar neuropathy. He found that the superficial sensory neuropathy would not have aggravated the diabetic neuropathy or ulnar neuropathy. The August 2004 VA examiner stated that the Veteran appeared to have symptoms and EMG findings consistent with peripheral neuropathy. The April 2009 VA examiner agreed with the August 2003 private examiner who stated that sensory polyneuropathy was more likely than not secondary to diabetes. 

Following the January 2011 JMR, the issue was addressed in the January 2013 VA examination which noted that his neuropathy was not limited to the Veteran's left arm, but was bilateral in nature, and was most likely a complication of his diabetes diagnosis. Therefore, the examiner opined that the Veteran's left ulnar neuropathy was the result of his diabetes type II. The March 2014 specialist examiner also noted that the Veteran had diabetes mellitus, type II, which is frequently associated with peripheral neuropathy.

The record therefore contains various private and VA opinions that state that the Veteran's left ulnar neuropathy is caused by his diabetes mellitus, type II. Therefore, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's left ulnar neuropathy is related to or aggravated by his now service-connected diabetes mellitus, type II.

Because the evidence is at least in equipoise as to all required elements for a finding of service connection on a secondary basis, the Board finds that the criteria for service connection for left ulnar neuropathy are approximated.

Arthritis of the Right Hand and Fingers

The Veteran contends that his arthritis of the right hand and fingers is secondary to his service-connected left forearm laceration. Having considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and the appeal will be denied.

An August 2002 x-ray of the right hand revealed mild osteoarthritic changes seen at the distal interphalangeal joints of the 4th and 5th digits, with no other abnormality seen. Given the diagnosis of right hand and finger arthritis, the Veteran has a current disability under 38 C.F.R. § 3.303. The question is whether that current disability is related to his active duty service or secondarily to his left arm laceration.

The June 2004 evaluation summary of Dr. S.M. states that there are several medical conditions that developed secondarily from the initial left forearm laceration injury, including apparent related degenerative abnormalities involving other joints and parts of the body. While this opinion identified the capacity of a traumatic injury to have consequences for remote regions, throughout this opinion (and his October 2004 addendum) the physician did not at any point identify right hand symptoms or manifestations as related to the left forearm injury. 

An August 2006 VA orthopedic examination diagnosed right wrist degenerative joint disease, and right distal interphalangeal degenerative joint disease. The VA examiner further determined that the arthritis of the right hand and wrist was not caused by the left forearm laceration, and was most likely age-related. The examiner could not find evidence to demonstrate that a laceration over the extensor muscle of the left forearm would in any way result in degenerative joint disease of the right hand. There is also of record a January 2008 VA medical opinion following review of the claims file that there was no credible medical evidence to link arthritis of the right fingers to a remote left forearm laceration. 

Following the April 2011 Board decision, a new examination was requested to address whether the Veteran had right hand and finger arthritis that was either directly related to service or secondarily as due his left arm laceration. The January 2013 VA examiner found that the Veteran's service treatment records did not document objective findings consistent with a high energy injury to the soft tissue or osseous structures of the Veteran's right hand, such as fracture, internal derangement, or dislocation. In the absence of such findings a post traumatic or chronic inflammatory process was less likely than not to have occurred and the  examiner further noted that the Veteran's service treatment record did not document repetitive microtrauma which would be required to initiate and sustain a posttraumatic or chronic inflammatory process. The examiner opined that the medical literature and clinical experience did not support a causal relationship between a left forearm laceration and right hand arthritis. 

An addendum was provided in January 2013. The examiner noted there was no evidence in the Veteran's treatment records to support the onset of hand arthritis within a year of discharge and no medical literature to support an aggravation relationship between a forearm laceration and hand arthritis. The examiner again noted that there was no evidence of a fracture or dislocation or any other injury in service that would have caused traumatic arthritis. 

In a June 2004 letter, a private physician, Dr. S.M., reported that as a result of the in-service altercation which resulted in the reported laceration, the Veteran had sustained the disabilities for which he sought service connection. Dr. S.M. reported that "modern scientific studies have revealed that the type of arthritic problems . . . in the Veteran's cervical spine and other areas are related to trauma"; that although specialists had commonly rendered opinions that arthritic changes of this type occurred ordinarily because "there were metabolic changes which allowed autolytic enzymes to enter the body of the cartilage and initiate its breakdown." The physician noted that in the case of cartilage degradation, autolytic enzymes and inflammatory mediators may cause of aggravate pre-existing cartilage damage in joint. Dr. S.M. did not specifically mention right hand and finger arthritis.

The March 2014 OMO addressed the issue of whether there was any support in the medical community for Dr. S.M.'s, apparent conclusion of a breakdown or metabolic changes in autolytic enzymes which would have resulted in a right sided disorder as a result of a left sided trauma. The March 2014 examiner opined that given the location and severity of the in-service laceration, is was less likely as not that the Veteran's right hand and finger arthritis were caused or aggravated by the in-service laceration to the left forearm. The examiner acknowledged that Dr. S.M.'s described mechanisms of cartilage injury were legitimate and present in several patients with arthritis. However, the examiner noted that most authorities would not assess that these mechanisms were responsible for the patient's right sided arthritis. The examiner further explained that for this to occur there should have been pre-existing damage, which there was no evidence of in the right hand and forearm. Additionally any exposure to inflammatory mediators would need to be sustained and chronic, which was not the case with this claim. Finally the examiner noted that the Veteran's arthritis of the right hand and forearm were more likely related to his occupation as a keyboard repair technician.

Based on the medical evidence, the Board finds that the most probative medical opinion evidence weighs against the Veteran's claim. Dr. S.M., opined that the Veteran's breakdown or metabolic changes in autolytic enzymes as a result of the left arm laceration could have resulted in a right sided disorder as a result of a left sided trauma. However, the VA physicians, as well as the March 2014 OMO, have consistently opined that the Veteran's arthritis of the right hand and fingers is not secondary to his service-connected left forearm laceration. The VA physician's opinions were collectively based on review of the Veteran's claims file and physical examination, and provided a rationale. The expert opinion was based on a review of the Veteran's file and an expertise in internal medicine. As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993). The credibility and weight to be attached to these opinions is within the province of the Board. Id. See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases). As the VA physicians' medical opinions and the OMO are based on review of the Veteran's documented medical history and provide rationale, these decisions are more probative regarding the question of whether the Veteran's arthritis of the right hand and fingers is secondary to his service-connected left forearm laceration.

Regarding whether the Veteran's right hand and finger arthritis is directly related to his service, the service medical records are void of any complaints, treatment, or diagnosis of a right hand disability. Moreover, the Veteran does not contend that his right hand and finger arthritis are related to his active duty service. Further, the first evidence of a diagnosis of right hand and finger arthritis, is shown approximately 31 years after his discharge from service. As this diagnosis are more than one year after the Veteran's discharge from service, service connection on a presumptive basis as due to a chronic disability is not warranted. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. Further, this gap in evidence constitutes negative evidence that tends to disprove the Veteran's claim that the Veteran's current right hand and finger arthritis, resulted from his service. See Forshey, 12 Vet. App. at 74 (1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002).

The Veteran is not competent to determine that a disorder is etiologically caused by another disorder. The possibility of a causal relationship between one disability and another requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology. Only a medical professional can provide evidence of a diagnosis or etiology of a disease or disorder as related to another disorder. Thus, the Veteran's statements are afforded no probative value with respect to the medical question of whether he suffers from right hand and finger arthritis that is related to his service-connected left arm laceration.

For all the foregoing reasons, the claims for service connection for right hand and finger arthritis, to include as secondary to service-connected left forearm laceration, must be denied. In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application in the instant appeal. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Arthritis of the Cervical Spine

The Veteran contends that his arthritis of the neck (cervical spine) is secondary to his service-connected left forearm laceration. Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and the appeal will be denied.

The first evidence of a disability of the cervical spine or neck is shown in June 2002, when a VA x-ray revealed spondyloarthritic changes of the spine. Therefore, the Board finds that the Veteran has a current disability under 38 C.F.R. § 3.303. The question that remains is whether that current disability is the result of his active duty service to include as secondary to his service-connected left arm laceration.

As noted above, in a June 2004 letter, a private physician, Dr. S.M., reported that "modern scientific studies have revealed that the type of arthritic problems . . . in the Veteran's cervical spine and other areas are related to trauma"; that specialists had commonly rendered opinions that arthritic changes of this type occurred ordinarily because "there were metabolic changes which allowed autolytic enzymes to enter the body of the cartilage and initiate its breakdown." Dr. S.M. noted that the Veteran reported that after his left forearm laceration injury in service, he experienced severe pain in his cervical spine. The Veteran further reported that after the injury in service, he noted symptoms intermittently over a period of years. The June 2004 diagnosis was osteoarthritis of the cervical spine. Dr. S.M. opined that there was no question that trauma was the onset of the arthritis.

Dr. S.M. submitted another medical consultation report in October 2004. He addressed the November 2002 VA examiner's opinion that the majority of the Veteran's symptoms were related to arthralgia, rather than residuals from the left forearm laceration, indeed while the Veteran has osteoarthritis in his neck, it is not secondary to the laceration. Dr. S.M. alleged that the VA examiner failed to explain why the arthritic manifestations were not related to the original laceration. He also noted the VA examiner's opinion that while discomfort could further limit functional ability, there was no ability to determine to any medical certainty just how much it would limit functional ability. 

The Veteran's service treatment records show that in July 1965, he complained of a stiff neck when turning his head to the right. His separation examination did not show any abnormalities of the spine. There were no other complaints of a cervical spine injury in service, and no mention of pain in the cervical spine in the June 1966 record associated with the left arm laceration.

In a November 2002 VA examination, the VA physician opined that although the Veteran had osteoarthritis of the neck, it was not secondary to the service-connected left forearm laceration. 

In an August 2006 VA examination, the VA physician noted that he had reviewed the Veteran's claims file. After physical examination, the physician opined that the cervical spine degenerative joint disease was not caused by the service-connected left forearm laceration. He further reasoned that the arthritis of the cervical spine was a result of aging as the Veteran had degenerative joint disease throughout most of his joints. Further, the physician could find no evidence to demonstrate that the laceration over the extensor muscle of the left forearm would in any way result in degenerative joint disease of the cervical spine.

In response to the January 2011 JMR, the Veteran was afforded another VA examination in January 2013. After thorough review of the record the VA examiner stated that the Veteran's service treatment record did not document objective findings consistent with a high energy injury to the soft tissue or osseous structures of the cervical spine, such as fracture, herniated disc, or dislocation. He noted that the absence of such findings make it less likely than not that a posttraumatic or chronic inflammatory process had occurred. He further noted that the Veteran had active duty for less than 10 years and therefore any microtrauma sustained during active duty, even in aggregate, would be insufficient to initiate and sustain a posttraumatic or chronic inflammatory process given that literature suggests that a 10 year exposure is the threshold value. The medical literature and clinical experience did not support a causal relationship between a left forearm laceration and cervical spondylosis. A January 2013 addendum stated that there was no evidence in the Veteran's medical record that supported an onset of cervical arthritis within a year of discharge from service and the medical literature did not support an aggravation type relationship between a left arm laceration and cervical arthritis. He again stated that posttraumatic arthritis is usually associated with high energy trauma and there was no evidence in the service treatment records to support that any such injury occurred during active duty. 

Finally the claim for cervical arthritis based on the left arm laceration was addressed in the March 2014 OMO. After a thorough review of the record and pertinent medical literature, the examiner opined that given the severity and location of the in-service laceration, it is less likely than not that the cervical arthritis was caused by or aggravated by the in-service left arm laceration. The examiner explained that the development of cervical arthritis and disc disease was a complex process with several factors that contribute including aging, exposure to inflammatory mediators, disturbances in oxygen supply, genetic factors, and increased mechanical load on the vertebrae. While inflammatory mediators such as the ones that would be released after a skin laceration may aggravate an existing disc disease, it would only occur in if there was a disc that had sustained mechanical stress and shown an element of degeneration or genetic predisposition and if exposure to the inflammatory mediators was sustained and chronic. There is no evidence that this was the case in this instance. Finally the examiner noted that the Veteran worked for a railroad company for over ten years and if that included work on moving trains, then a degree of damage to the spine from train undulations should be considered.

While the Board has considered the Veteran's statements regarding his medical history, the evidence of record does not support his comments. While the Veteran is competent to report pain he experienced following the accident, it is reasonable to expect that he would have reported the pain, given that he had previously done so. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

The Board has also considered Dr. S.M.'s opinion that the Veteran's cervical arthritis is the result of metabolic changes caused by the left arm laceration which allowed autolytic enzymes to enter the body of the cartilage and initiate its breakdown. However, as noted in the March 2014 expert medical opinion, while this process does occur, it is necessary for a pre-existing injury to be present and the exposure to the inflammatory mediators responsible for the metabolic changes to be sustained and chronic. VA examiners reasoned that the arthritis of the cervical spine was a result of aging as the Veteran had degenerative joint disease throughout most of his joints and there was no evidence to demonstrate that the laceration over the extensor muscle of the left forearm would in any way result in degenerative joint disease of the cervical spine. 

Based on the medical evidence, the Board finds that the most probative medical opinion evidence weighs against the Veteran's claim. Dr. S.M. opined that the Veteran's cervical spine arthritis is a result of his in-service left forearm laceration. However, the VA physicians have consistently opined and the OMO further supported that the Veteran's cervical spine arthritis is not secondary to his service-connected left forearm laceration. The VA physician's opinions were collectively based on review of the Veteran's claims file and physical examination, and provided a rationale. The expert medical opinion was based on an extensive review of the claims file and an expertise in internal medicine. In contrast, Dr. S.M., based his opinion, in part, on the Veteran's report of the incident in service which is contradictory to the documented medical evidence included in the claims file. 

The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).

As the VA physicians' medical opinions, as well as the expert medical opinion, are based on review of the Veteran's documented medical history and provide rationale, these decisions are more probative regarding the question of whether the Veteran's arthritis of the neck (cervical spine) is secondary to his service-connected left forearm laceration.

Regarding whether the Veteran's arthritis of the neck (cervical spine) is directly related to his service, although the Veteran complained of neck pain in service, no diagnosis was rendered and the service separation examination did not show any abnormality of the spine. Further, the first evidence of a diagnosis of a disability of the neck or cervical spine is shown approximately 36 years after the Veteran's discharge from service. As this diagnosis are more than one year after the Veteran's discharge from service, service connection on a presumptive basis as due to a chronic disability is not warranted. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. Further, this gap in evidence constitutes negative evidence that tends to disprove the Veteran's claim that his current arthritis of the neck (cervical spine) resulted from his service. See Forshey, 12 Vet. App. at 74 (1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002).

The Veteran is not competent to determine that a disorder is etiologically caused by another disorder. The possibility of a causal relationship between one disability and another requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology. Only a medical professional can provide evidence of a diagnosis or etiology of a disease or disorder as related to another disorder. Thus, the Veteran's statements are afforded no probative value with respect to the medical question of whether he suffers from cervical arthritis that is related to his service-connected left arm laceration.

For all the foregoing reasons, the claim for service connection for arthritis of the neck, to include as secondary to service-connected left forearm laceration, must be denied. In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application in the instant appeal. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

ORDER

Service connection for diabetes mellitus, type II, is granted.

Service connection for nerve damage, left ulnar neuropathy, is granted.

Service connection for arthritis of the right hand and fingers, to include as secondary to service-connected left forearm laceration is denied.

Service connection for arthritis of the neck area, to include as secondary to service-connected left forearm laceration is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


